Citation Nr: 1116962	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  07-14 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:  Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel






INTRODUCTION

The Veteran had active service from March 1958 to February 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a June 2010 decision the Board denied entitlement to a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans' Claims (Court).  The parties filed a joint motion to remand the matter to the Board.  By order dated in January 2011, the Court granted the motion and remanded the matter to the Board for compliance with instructions in the joint motion.  


FINDINGS OF FACT

1.  Service connection is currently in effect for status post total right knee replacement, evaluated as 30 percent disabling, status post left total knee replacement, evaluated as 30 percent disabling and left rotator cuff tear with rotator cuff repair, rated as 10 percent disabling.  The Veteran's combined disability rating is 60 percent.  

2.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2010).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a November 2005 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes the relevant medical records identified by the Veteran.  The Veteran has also had a VA examination.

In this case, VA provided the Veteran adequate notice and assistance with regard to the claim on appeal.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993).  Further, the Veteran has explicitly waived any VCAA notice errors.  

II.  Analysis of Claim

A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2010).

For the above purposes of one 60 percent disability or one 40 percent disability in combination, disabilities of one or both upper extremities or one or both lower extremities, including the bilateral factor, if applicable will be considered one disability.  38 C.F.R. § 4.16(a)(1) (2010).  

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice- connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income...."


In determining eligibility for TDIU, the Board must consider and discuss the relevance of the claimant's educational level, prior vocational training and work experience.  See VanMeter v. Brown, 4 Vet. App. 477, 479-80 (1993); Fluharty v. Derwinski, 2 Vet. App. 409, 411 (1992).

The Veteran's service-connected disabilities include status post right total knee replacement, rated as 30 percent disabling, status post left total knee replacement, rated as 30 percent disabling, and left rotator cuff tear with rotator cuff repair, rated as 10 percent disabling. 

The Veteran meets the percentage requirements of § 4.16, as his service-connected bilateral knee disabilities are considered one disability.  Thus, the schedular criteria are satisfied.  In order to prevail in a TDIU claim, the record must also show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disability.

The employment information submitted by the Veteran reflects that he worked as a police officer from 1971 to 1999 and was employed as a court security guard from 1999 to January 2007.  The Veteran submitted a letter from his employer, dated in December 2005, which indicated that he was removed from performing the duties of court security officer until deemed medically qualified by the U.S. Marshals Service. 
  
The Veteran had a VA examination in February 2006.  The examination report indicated that he was not working at present and was suspended from work in December 2005 because of his knees.  It was noted that he previously worked as a police officer from 1971 to 2000 and was a security officer until 2005 when he was suspended.  

Regarding his knees, from 1995 the Veteran had both knees swell up and would have fluid drained.  In September of 1999 he had his left knee replaced.  He had his right knee replaced in January 1999.  He reported that, since his knee replacements, it was very difficult for him to stand up if he bends his knees, so he mostly sits down with his legs straight.  The Veteran reported that he had knee pain if he sat with his legs bent.  He reported that he could not run with his knees.  The examiner noted an impression of a veteran with multiple medical problems, with bilateral knee pains.  This had been interfering with his job as a security officer, as he could not run.  If he stood for a long period of time, he had pain.  The examiner opined that the Veteran is employable but not for any kind of active jobs, but most likely for a job which he could do sitting.  

A treatment report from Dr. T.K, dated in April 2007, reflects that the Veteran was seen regarding his knees and left shoulder.  The Veteran reported that he became fatigued after one mile of walking and experienced occasional buckling of his knees while walking.  He stated that he had stiffness after sitting for any period of time.

The Board finds that the Veteran's service-connected disabilities more likely than not, particularly with resolution of reasonable doubt, preclude him from securing gainful employment.  The Veteran meets the schedular criteria for TDIU.  The Veteran was suspended from his position as a security guard because he was medically unqualified.  The VA medical opinion found that the Veteran is not employable in an active occupation.  The record indicates that the Veteran has a long history of employment in law enforcement positions which would be considered active, such as police officer and court security officer.  In light of the Veteran's occupational history, the medical evidence of his inability to perform active jobs supports a finding of unemployability.  The Board therefore concludes that the Veteran is unable to obtain and retain substantially gainful employment due to his service-connected disabilities.  Accordingly, entitlement to TDIU is warranted.









ORDER

TDIU is granted, subject to regulations governing the payment of monetary benefits.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


